Title: John Thaxter to Abigail Adams, 14 November 1782
From: Thaxter, John
To: Adams, Abigail



Paris 14th. Novr. 1782

I forwarded a Letter to You, Madam, yesterday by Capt. Barney, Commander of the Packet Washington, and this I expect will go by the Cicero, Capt. Hill. Have the Vessels done passing between Boston and Europe? I have received no Letters a long time from home, and I begin to grow a little impatient, especially since I have heard of my Father’s Misfortune. I have a half Story about the Matter, but am as yet pretty much in the dark. Deshon is not arrived as yet, and I cannot concieve what has become of him. He has Letters for me, You have informed me, and I should be monstrous Glad, as the English say, to get hold of them. I enjoy a Satisfaction in recieving Letters from home, that I could not have concieved of, but under such Circumstances. It is a good Antidote to Chagrin and melancholy, that is, when there is no bad news contained in them.
The Date of my Letter puts me in Mind of a sober Moment, the Idea of it casts a Gloom upon my Spirits. ’Tis very probable, that I shall never quit America again after my Return, which may be next Spring or beginning of Summer. If I was to do it, however, I would never go thro’ again the Pangs of a parting Adieu. I have had one Taste myself, and have seen too many tender ones to reconcile me to the Practice.
I had a Letter from Master John yesterday, dated 27th. Septr. last. He was then very well. I fancy he will come on to Holland in the Spring if not before. He expresses a desire to return home; but if he was to find his Mamma and Sister in Europe, I can easily concieve his Tune would be changed. He knows nothing of the Letter as yet, and will be much surprized to hear that his Pappa has wrote You concerning your coming to Europe.
He says Mr. Dana will leave Petersbourg in May next. I doubt it much. Perhaps his Presence there may be necessary for a longer Period. The English Papers say, that the King of G. Britain has acknowledged the Sovereignty and Independence of America. I can’t contradict them. They say also that Mr. Oswald has exchanged at Paris full Powers with the American Ministers. Who contradicts it? If this is the Case, it is no longer a Hostility for a Neutral Power to acknowledge our Independence, since G. Britain has set the Example. You must take Madam Dana out with You in the Spring, that She may go and drop a Curtesey to Madam the Empress, perhaps her Husband will negotiate to more Advantage. But all this by the bye if You please.
We live in curious times. To look one Way and row another is common, but to look two ways at once is rather hard. It is however necessary, and one must look abroad as well as at home. There is but one Path of Policy to move in with hopes of Success, and that is an honest and an independent one. He that will not look to his own steps, and provide for his own Safety, ought not to reckon too far upon the Benevolence of his Neighbour, nor does he deserve much. He that is capable of governing himself, and does not, or will not, deserves leading Strings, or to become subject to the Anarchy of a Bedlam.

Remember me as due if You please. I have the Honor to be, with the most perfect Respect and Esteem, Madam, your most humble Servant.
J T

